     Case: 4:21-cv-00886-HEA Doc. #: 2 Filed: 07/23/21 Page: 1 of 2 PageID #: 9




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                             )
                                                            )
             Plaintiff,                                     )
                                                            )
             v.                                             )            No. 4:21-CV-886 HEA
                                                            )
    PAYPAL,                                                 )
                                                            )
             Defendant.                                     )

                              OPINION, MEMORANDUM AND ORDER

         This matter is before the Court upon its own motion. Self-represented plaintiff Joseph

Michael Devon Engel’s civil complaint for money damages was received by the Court for filing

on July 21, 2021. However, plaintiff neither paid the $402 court filing fee nor filed a motion to

proceed in forma pauperis (or without prepayment of fees or costs), along with a certified copy of

his account statement. See 28 U.S.C. § 1915(a).1 As such, the Court will allow plaintiff twenty-

one (21) days to either pay the full filing fee or file his motion to proceed in forma pauperis and

account statement. His failure to do so in a timely manner will result in a dismissal of this action,

without prejudice.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

motion to proceed in forma pauperis form for prisoners.

         IT IS FURTHER ORDERED that plaintiff must either pay the $402 filing fee or submit

a motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.


1
 The Court notes that plaintiff has accumulated “three strikes” pursuant to 28 U.S.C. § 1915(g) by having three actions
dismissed as frivolous, malicious and/or for failure to state a claim upon which relief may be granted. Thus, if he seeks
leave to proceed in forma pauperis in this action, his request will likely be denied unless he can show he was under
imminent danger of serious physical injury at the time of the filing of the complaint.
   Case: 4:21-cv-00886-HEA Doc. #: 2 Filed: 07/23/21 Page: 2 of 2 PageID #: 10




       IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma pauperis,

he must also file a certified copy of his prison account statement for the six-month period preceding

the filing of the complaint.

       IT IS FINALLY ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

       Dated this 23rd day of July, 2021.




                                                  HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
